DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 15 December 2021. These drawings are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-6, 8-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,424,118 (McLaughlin) in view of US 2,581,816 (Schlueter).
With respect to claim 1: McLaughlin discloses a thermal insulation container for a cabinet of a refrigeration apparatus, comprising a plurality of foamed boards (at least panels 10 and 12, see Figs. 1-4 and 6-7), at least two adjacent said foamed boards of the plurality of foamed boards being connected by a connecting mechanism (see Fig. 3), and the connecting mechanism including: a first connecting member (bracket 52 and the components attached in or to panel 10) and a second connecting member (bracket 58 and the components attached in or to panel 12), connected with two foamed boards of the at least two adjacent said foamed boards, respectively (as shown in Fig. 3); a connecting hook (pivoted cam 40), provided on the first connecting member and being rotatable between a connection position (engaged with locking pin 60) and a separation position (disengaged from locking pin 60); a fixing post (locking pin 60), provided on the second connecting member; in the connection position, the connecting hook being rotated to cooperate with the fixing post; and in the separation position, the connecting hook being separated from the fixing post. The cam 40 is actuatable using a hex wrench 56. See Figs. 1-7 and Cols. 2-3. 
Schlueter discloses a similar “connecting mechanism” as McLaughlin’s, and discloses the invention as being particularly suited for cold arctic weather. Similarly to McLaughlin’s invention, Schlueter discloses using a hex wrench 53 to turn a locking cam 32 mounted in a first panel 10, to thereby engage the locking cam 32 with keepers 27 of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify McLaughlin’s cam 40 and bracket 52 by adding Schlueter’s notches 40/41/49 and ribs 47/48 thereto, respectively, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification because the notches 40/41/49 and ribs 47/48 desirably hold McLaughlin’s cam 40 in retracted and adjusted (engaged) positions, in the same or similar way as in Schlueter’s invention. 
In the combination, the ribs 47/48 being “yieldably engageable” and having “spring action” to “effectively yieldably engage” the notches 40/41/49, as disclosed by Schlueter, meet “an elastic protrusion” as claimed. Said “elastic protrusions” (ribs 47/48) are on the claimed “first connecting member”, in the form of McLaughlin’s bracket 52. 

See McLaughlin Fig. 3. In the combination, when the cam 40 is rotated to engage the pin 60, the cam 40 (the claimed “connecting hook”) is located between the pin 60 (the claimed “fixing post”) and the ribs 47/48 that are added onto the sides of bracket 52. This makes obvious “in the connection position, the connecting hook being rotated to cooperate with the fixing post and to be located between the fixing post and the elastic protrusion” as claimed. 
With respect to claim 10: By making the same combinations and/or modifications as in the rejection of claim 1 above, McLaughlin in view of Schlueter makes obvious the claimed “plurality of foamed boards” (McLaughlin’s panels 10 and 12, see Col. 2 regarding the panels 10/12 comprising foam) and “one or more connecting mechanisms” (the connecting mechanism of McLaughlin Fig. 3, modified with Schlueter’s ribs 47/48 and notches 40/41/49). 
McLaughlin Col. 1 discloses the invention is directed to walk-in coolers and freezers. McLaughlin Fig. 4 shows a cross-section through a door frame of a refrigeration or freezer unit (Cols. 1-2). The disclosed walk-in cooler and/or freezer meets “a refrigeration apparatus” comprising “a body” that includes “a thermal insulation container including a plurality of foamed boards” as claimed. 
The Office Action dated 17 September 2021 stated:  
OFFICIAL NOTICE is taken that it is known in the walk-in cooler and freezer art for said walk-in coolers and freezers to include some mechanical refrigeration system that supplies cooled air to the storage chamber(s) thereof, for the purpose of maintaining said storage chamber(s) below the ambient temperature. Such mechanism refrigeration systems may comprise a condenser, a compressor, an evaporator, and an expansion valve or tube.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide McLaughlin’s walk-in cooler and/or freezer with a refrigeration system that supplies cooled air to the storage chamber(s) thereof, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a combination because such construction is conventional, and is how a substantial portion of the refrigerator and freezer art operates. Such a combination makes obvious the claim recitations to the “refrigeration system” as the body being “in fluid communication with the refrigeration system” (the air supplied to the chamber(s) is a fluid).

The applicant did not traverse the assertion of official notice. As such, the statement is taken to be admitted prior art because the applicant failed to traverse the examiner’s assertion of official notice. See MPEP 2144.03.
With respect to claims 2 and 11: See McLaughlin Figs. 3 and 5. Bracket 52 adheres to one of the two panels 10 and 12, and bracket 58 adheres to a second of the two panels 10 and 12. 
With respect to claims 3 and 12: See McLaughlin Fig. 5 and Cols. 2-3. The center 18’ is low-density foamed-in-place polyurethane foam insulation. The brackets 52 and 58 are connected into the center 18’ at metallized recesses 73 and 68, respectively. The foamed-in-place nature of the center 18’, and how the brackets 52 and 58 are shown in Fig. 5 makes obvious “foamed and coupled to” as in claim 3 and “foamed and integrated to” as in claim 12.
With respect to claim 4 and 13: See McLaughlin Figs. 1-2. Tongue element 14 forms “a rib” as claimed, and groove element 16 forms “an insertion groove” as claimed. 
With respect to claims 5 and 14: See McLaughlin Figs. 1-2. The cam locking aperture 38 is interpreted as comprised in one of the claimed “first and second connecting members”, thereby meeting “arranged in the first foamed board and is flush with the rib” as claimed. The locking pin aperture 36 is interpreted as comprised in a second of the claimed “first and second connecting members”, thereby meeting “arranged in the second foamed board and is flush with a bottom wall of the insertion groove” as claimed. 
With respect to claims 6 and 15: See McLaughlin Figs. 1, 3, and 5. Fig. 3 shows the claimed “separation position”. The space between the plates 64 and 66 and/or the space inside tongue element 14 that receives the cam 40 when positioned as shown in Fig. 3 comprises “a receiving groove” as claimed. 
With respect to claims 8 and 17: See Schlueter Figs. 1-4 and Cols. 2-3. The locking cam 32 is rotatably mounted in the housing 15 via a bearing hub 31 thereof. The bearing hub 31 is received in bearing openings 30 formed in the side walls 18 of the housing 15. The edges of the side walls 18 are turned in to form the bearing openings 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount McLaughlin’s cam 40 to the bracket 52 using Schlueter’s hub 31 and openings 30, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a combination because the bearing openings 30 provide smooth, rotational mounting of the cam 40 on the bracket 52.

With respect to claims 9 and 18: See McLaughlin Figs. 1, 3, and 5. Fig. 3 shows the claimed “separation position”. The space defined by bracket 58, in which pin 60 in mounted, comprises “a cooperation space” as claimed. 

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,424,118 (McLaughlin) in view of US 2,581,816 (Schlueter) as applied to claims 6 and 15 above, and further in view of US 4,507,010 (Fujiya).
With respect to claims 7 and 16: See McLaughlin Fig. 3. In the rejections of claims 6 and 15 above, McLaughlin’s bracket 52 is relied upon as being comprised in the claimed “first connecting member”. The claimed “receiving groove” is the space between the plates 64 and 66 of the bracket 52.
Fujiya’s panel fastener, analogous to the inventions of McLaughlin and Schlueter, has the hook plate 1 mounted between two side plates 22.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form McLaughlin’s plates 64 and 66 like Fujiya’s plates 22, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a 
As modified, one of the plates 22 is the claimed “main body”, and the second plate 22 is the claimed “cover body”. The claimed “groove” is the space formed by the first one of the plates 22. One open side thereof is open towards the second plate 22, and a second open side thereof is open towards the front (where hook plate 1 projects in Fujiya Fig. 8). The second plate 22 covers the one open side of the “groove”.
Response to Arguments
The drawing objections made in the previous Office action are withdrawn, as being overcome by the amendment dated 15 December 2021. 
The claim objections made in the previous Office action are withdrawn, as being overcome by the amendment dated 15 December 2021. 
Applicant's arguments filed regarding the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
The Applicant argues that none of McLaughlin and Schlueter teaches or suggests an elastic protrusion as claimed. The Applicant argues that Schlueter’s ribs 47 and 48 are not configured to be “pressed by” “a connecting hook [that is] rotated to cooperate with the fixing post and to be located between the fixing post and the elastic protrusion”.
The Examiner respectfully disagrees. In the combination of prior art used to reject the claims, Schlueter’s notches 40/41/49 and ribs 47/48 are added to McLaughlin’s cam 40 and bracket 52, respectively. In the rejections of record, Schlueter’s ribs 47 and 48 are relied upon as the claimed elastic protrusion. McLaughlin’s locking pin 60 is relied upon 
Schlueter’s ribs 47 and 48 are “yieldably engageable with said notches 40, 41 to yieldably hold the cam in adjusted position” (Schlueter Col. 3 lines 20-25). The housing 15 is mad of a half hard tempered cold rolled steel, which gives enough spring action to cause the ribs 47 and 48 to effectively yieldably engage the notches 40, 41, and 49 and remain operative even at temperatures as low as -70° F (Schlueter Col. 4 lines 8-13). The ribs 47 and 48 protrude outwardly from the housing (Schlueter Fig. 1).
The ribs 47 and 48 meet “elastic protrusion” because they protrude outwardly from the housing (and thereby meet “protrusion”) and yieldably engage the notches 40/41/49 due to the spring action of the steel from which they are formed (and thereby meet “elastic”). 
The ribs 47/48 interact with the notches 40/41/49 that are added onto the cam 40 of McLaughlin. McLaughlin’s cam 40 meets “a connecting hook [that is] rotated to cooperate with the fixing post” because the end of cam 40 is hook-shaped (McLaughlin Figs. 1 and 3) and rotates to engage the locking pin 60 (relied upon as the claimed “fixing post”). The notches 40/41/49 are configured to press on the ribs 47/48 due to the spring action of the steel that forms the ribs 47/48. The cam 40 is located between the locking pin 60 and the ribs 47/48. This meets the claim recitations argued by the Applicant.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 

/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637